Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 6, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147857(75)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices
  ZAREMBA EQUIPMENT, INC.,
           Plaintiff-Appellee/
           Cross-Appellant,
                                                                    SC: 147857
  v                                                                 COA: 298221
                                                                    Otsego CC: 04-010930-CK
  HARCO NATIONAL INSURANCE
  COMPANY and PATRICK MUSALL,
             Defendants-Appellants/
             Cross-Appellees.
  ________________________________/

         On order of the Chief Justice, the motion of defendants-appellants/cross-appellees
  to extend the time to file their response to the application for leave to appeal as cross-
  appellant is GRANTED. The response will be accepted as timely filed if received on or
  before December 30, 2013.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                December 6, 2013
                                                                               Clerk